Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01/18/2022 is acknowledged. The species restriction is hereby withdrawn.
Claims 28-29,34,38,39 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
Claims 1-2,5,11-12-16,18-22, 30 and 32 are under examination. 
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter

	Claims 1-2,5,12-16,18-22,25-27, 30 and 32 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. 
	Claim 1 recites”

wherein a ratio between a frequency of normalized reads of the transcription factor or the plurality of transcription factors in a differentiated cell and a frequency of normalized reads of the transcription factor or the plurality of transcription factors in an undifferentiated cell yields a Log2 score of greater than or equal to -2.02.
 
The specification provides no implicit or explicit support for a Log2 score of greater than or equal to -2.02.  Applicant has referred to paragraphs 56-58 and Figure 5 for support. However, no reference to a Log2 score of greater than or equal to -2.02 is found.  Applicants are reminded that it is their burden to show where the specification supports any amendments to the claims.  See 37 CFR 1.121 (b)(2)(iii), the MPEP 714.02, 3rd paragraph, last sentence and also the MPEP 2163.07, last sentence.
	MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure [or point to case law supporting incorporation of such a limitation as in the instant case]” (emphasis added).


Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2,5,12-16,18-22,25-27, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear for several reasons. First, the newly added :selecting” step is a mental step with no positive process steps and thus, it is not known how the selection is to occur such that one can determine if the step has occurred. The newly added “differentiating” step is also unclear because it also lacks process steps and it cannot be determine if there is a nexus etwen the delivered factors and the differentiation or if there is a separate differentiation step . Finally, there “wherein” clause is unclear because it is not known what reference point the “normalized reads” are normalized to. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	1) The rejection of claim(s) 1-2,5,11-12,18-22,25-27, 30 and 32 under 35 U.S.C. 102a1 as being anticipated by US2014/0234971 (Slukvin; IDS) is withdrawn because the references do not teach the newly recited ratio of reads.
	2) The rejection of claim(s) 1,2,5,11-13,15-16,18-22 under 35 U.S.C. 102a1 as being anticipated by Rufaihah (Am J Transl Res 2013;5(1):21-35) as evidenced by Patsch (Nature Cell Biology, August 2015, 17:994-1003 and 9 supplementary pages) and Ikuno (PLOS ONE, 2017, 12(4):e0176238, pages 1-18) and Cao (Cell Death and Disease (2020) 11:859) is withdrawn because the references do not teach the newly recited ratio of reads.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1a) The rejection of claims 1 and 13-16 under 35 U.S.C. 103 as being unpatentable over US20140234971 (Slukvin) in view of Abed (haematologica 2015; 100:e431, 4 pages) is withdrawn because the references do not teach the newly recited ratio of reads. 
1b) The rejection of claims 1,18-19 and 25-27 under 35 U.S.C. 103 as being unpatentable over US20140234971 (Slukvin) in view of Kim (Tissue Engineering and Regenerative Medicine, Vol. 8, No. 2, pp 253-261, 2011) is withdrawn because the references do not teach the newly recited ratio of reads.
2a) The rejection of claims 1,18-19 and 25-27 under 35 U.S.C. 103 as being unpatentable over Rufaihah (Am J Transl Res 2013;5(1):21-35) as evidenced by Ikuno (PLOS ONE, 2017, 12(4):e0176238, pages 1-18) and Cao (Cell Death and Disease (2020) 11:859) in view of Kim (Tissue Engineering and Regenerative Medicine, Vol. 8, No. 2, pp 253-261, 2011) is withdrawn because the references do not teach the newly recited ratio of reads.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632